 1
                                                                         Honorable Marsha J. Pechman
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   D.S. and P.S., parents of P.S., a minor,
 9                                                         No. 3:20-cv-05140
                                         Plaintiffs,
10                                                         STIPULATION AND ORDER
            v.                                             RESOLVING REMEDIES AND FOR
11                                                         DISMISSAL OF CASE
     BAINBRIDGE ISLAND SCHOOL
12   DISTRICT,
13
                                        Defendant.
14

15
             This matter comes before the Court on Plaintiffs D.S., P.S. and P.S.’s (Plaintiffs’”) and
16

17   Defendant Bainbridge Island School District’s (the “District’s”) Stipulation Resolving Remedies

18   and for Dismissal of Case (“Stipulation”).
19                                          I. STIPULATION
20           Per the Court’s Order Granting Petition for Judicial Review, Dkt. # 22 (“Order”), counsel
21
     for Plaintiffs and the District met and conferred regarding how to structure the Court’s award of
22
     compensatory education services, as well as to resolve Plaintiffs’ request for attorneys’
23
     fees. Plaintiffs and the District agree to resolve both the compensatory education award and
24

25   Plaintiffs’ attorneys’ fee demand for a payment to Plaintiffs in the amount of $30,000.00. This

26   amount includes funds for Plaintiffs to obtain private compensatory education services in

27
                                                                                 PACIFICA LAW GROUP LLP
     STIPULATION AND ORDER - 1                                                        1191 SECOND AVENUE
                                                                                            SUITE 2000
     Cause No. 3:20-cv-05140                                                    SEATTLE, WASHINGTON 98101-3404
                                                                                    TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
 1   satisfaction of the Court’s Order. The District and Plaintiffs request that the Court enter the

 2   following proposed order adopting the parties’ agreed resolution and dismissing Plaintiffs’ case.
 3
                                                II. ORDER
 4
             Based on the foregoing stipulation, the Court adopts the parties agreed resolution of
 5
     Plaintiffs’ entitlement to compensatory education and attorneys’ fees, orders the District to pay
 6
     $30,000 to the Plaintiffs, and dismisses this matter with prejudice.
 7

 8           SO ORDERED this 23rd day of June, 2021.

 9

10

11
                                                           A
                                                           Honorable Marsha J. Pechman
12                                                         United States Senior District Judge

13
     Presented by:
14
      PACIFICA LAW GROUP LLP
15

16      /s/ Sarah Johnson
          Sarah C. Johnson, WSBA #34529
17    Attorneys for Bainbridge Island School
      District
18
19   JOHNSTON GEORGE LLP
20
     /s/ Katherine A. George
21      Katherine A. George, WSBA #36288
     Attorneys for Plaintiffs
22

23

24

25

26

27
                                                                                  PACIFICA LAW GROUP LLP
     STIPULATION AND ORDER - 2                                                         1191 SECOND AVENUE
                                                                                             SUITE 2000
     Cause No. 3:20-cv-05140                                                     SEATTLE, WASHINGTON 98101-3404
                                                                                     TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
